August 19, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
LANCE MCKENZIE, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
  ESTATE OF COURTNEY MCKENZIE-THUE (DECEASED), DEBORAH
 DIVER, INDIVIDUALLY AND AS NEXT FRIEND OF JENSEN O’HARA,
                         Appellants

NO. 14-14-00480-CV                          V.

WAKE FOREST UNIVERSITY BAPTIST MEDICAL CENTER A/K/A WAKE
FOREST BAPTIST MEDICAL CENTER AND WAKE FOREST UNIVERSITY
                SCHOOL OF MEDICINE, Appellees
               ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on June 10, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Lance McKenzie, Individually and as Representative of the Estate of
Courtney McKenzie-Thue (Deceased), Deborah Diver, Individually and As Next
Friend of Jensen O’Hara.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.